In an interpleader action to determine entitlement to the proceeds of two life insurance policies, the defendant James Murray appeals from a judgment of the Supreme Court, Westchester County (Gurahian, J.H.O.), entered November 19, 1996, which awarded the proceeds of those policies to the defendant Richard McManus.
Ordered that the judgment is affirmed, with costs.
We agree with the trial court’s finding that the insured did not substantially comply with the requirements of her life insurance policies in order to effectuate a change of beneficiary (see, Schoenholz v New York Life Ins. Co., 234 NY 24). The insured allegedly requested a change of beneficiary form, but she completed it incorrectly before returning it to the plaintiff *514carrier. Although the insured was advised that the initial form she returned was unacceptable and a new form was sent to her to complete, she failed to fill out and return the new form in the month before her death, even though completion of the new form was within her power to accomplish (see, Connecticut Gen. Life Ins. Co. v Boni, 48 AD2d 621). Mere intent to charge a beneficiary is not enough (see, Fink v Fink, 171 NY 616). Thus, the trial court properly concluded that a change of beneficiary had not been effected and that the surviving, named beneficiary was entitled to the proceeds.
Mangano, P. J., Joy, Altman and Luciano, JJ., concur.